ORDER

.Ishmeal W. Jemmott, Jr. submits an informal brief.
Jemmott’s informal brief was submitted on. the incorrect form. Jemmott may, if he wishes, file a replacement informal brief on the proper form. If he does not file a replacement brief, the appeal will proceed on the brief received by the court on March 24, 2009.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The petition for review is reinstated.
(2) Jemmott may, if he wishes, file a replacement informal brief on the enclosed form within 21 days of the date of filing of this order.
(3) The Secretary of Veterans Affairs’ brief is due 45 days of the date of filing of this order.